Citation Nr: 0606309	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & West 2005) for vision loss due 
to optic atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism, claimed to have resulted from treatment at a 
Department of Veterans Affairs Medical Center (VAMC) in West 
Los Angeles, California, in May 2002.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J. M. 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had honorable active service from July 1943 to 
March 1946.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified at a hearing at the RO before the 
undersigned in May 2005.  A transcript of the testimony 
elicited at this hearing has been associated with the 
veteran's claims file.  During the May 2005 hearing, the 
Board granted the veteran's motion to advance his case on the 
docket, pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 
C.F.R. § 20.099(c) (2005).

In July 2005, the Board remanded this case to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.



FINDINGS OF FACT

1.	In August 2002, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 
38 U.S.C.A. § 1151.

2.	The competent and probative medical evidence of record 
preponderates against a finding that vision loss due to 
optic atrophy, diabetes mellitus, bilateral cataracts, 
and astigmatism resulted from VA medical or surgical 
treatment furnished to the veteran from May to June 
2002.

3.	Even if such vision loss due to optic atrophy, diabetes 
mellitus, bilateral cataracts, and astigmatism were 
found to have resulted from VA medical care, the medical 
evidence preponderates against a find that such 
disability was the proximate result of fault or 
negligence on the part of VA in furnishing such care, or 
that it was the proximate result of an event not 
reasonably foreseeable in furnishing such care.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for vision loss due to optic atrophy, diabetes 
mellitus, bilateral cataracts, and astigmatism claimed to be 
the result of treatment at a VA medical facility starting in 
May 2002 is not warranted.  38 U.S.C.A. §§ 1151, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the RO's notice 
letters to the veteran, dated in October 2004, July 2005, and 
August 2005, complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.       

The Board concludes that the discussions in the RO's January 
2003 rating decision, May 2003 statement of the case (SOC), 
supplemental statements of the case (SSOCs), and numerous 
letters over the years (including the October 2004, July 
2005, and August 2005 VCAA letters) informed the veteran of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOCs and various letters informed him why the evidence on 
file was insufficient to grant the claim; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The VCAA letters specifically informed him of what he 
should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005) (All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO).

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's pertinent VA 
inpatient and outpatient treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Claim for vision loss pursuant to 38 U.S.C.A. § 1151.

In August 2002, the veteran filed a compensation claim under 
the provisions of 38 U.S.C.A. § 1151 for vision loss due to 
optic atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism claimed as caused by VA treatment.  The treatment 
at issue was furnished in May 2002 at which time the veteran 
underwent heart valve surgery.

The veteran has indicated that he underwent heart valve 
surgery, performed at the VAMC in West Los Angeles, 
California, on May 22, 2002, that lasted several hours due to 
unforeseen complications.  He reported that after awakening 
from the anesthesia, he immediately complained of vision 
loss, but VA personnel told him that this problem must be 
addressed by his primary care doctor in Las Vegas, Nevada.  
He was discharged from the VAMC on June 5, 2002.

The medical records contains a noted dated October 4, 2002 by 
a VA physician in the outpatient eye clinic, who examined the 
veteran on July 17, 2002.  This doctor opined that "[i]f" 
the veteran experienced hypoperfusion (decreased blood flow 
through an organ, as in circulatory shock, according to 
Dorland's Illustrated Medical Dictionary 809 (28th ed. 1994)) 
of blood to the optic nerve during heart surgery, "this 
may" account for his bilateral optic atrophy and subsequent 
loss of visual acuity. Medical records dated in July 2002 
also reflect that the veteran's best-corrected vision was 
worse than 20/200, bilaterally, which was considered to be 
legally blind and a permanent condition.  Other conditions 
diagnosed by the VA eye clinic in July 2002 included: optic 
atrophy, diabetes mellitus, cataract and hyperopic 
astigmatism.

Further, in a July 2003 VA diabetic retinal screening clinic 
record, an optometrist assessed the veteran with optic 
atrophy "probable secondary to hypoperfusion of ONH (optic 
nerve head) during heart valve replacement surgery."

The veteran maintains that, pre-operatively, had VA personnel 
taken him off the medication Coumadin prior to May 18, 2002, 
there would have been less surgical blood loss and a reduced 
likelihood of hypoperfusion of the optic nerve.  He also 
contends that had there been an in-patient ophthalmology 
consultation during his VA hospitalization, the optic nerve 
condition would have been promptly diagnosed, thereby 
reducing the chance of vision loss.

In essence, the veteran asserts that as a result of the May 
2002 medical treatment, he sustained additional disability 
claimed as vision loss due to optic atrophy, diabetes 
mellitus, bilateral cataracts, and astigmatism that was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on VA's 
part.  In the alternative, the veteran asserts that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, as he believes that he 
should have received an in-patient ophthalmology consult 
during his May and June 2002 VA hospitalization.

In view of the contentions advanced by the veteran, the Board 
in its July 2005 remand directed specialized medical 
examinations to address critical questions in this case, 
including whether there was in fact hypoperfusion during the 
May 2002 surgery and, if so, whether this caused optic 
atrophy/vision loss or any of the other conditions claimed by 
the veteran to have resulted from the May 2002 surgery.  In 
addition, in light of the veteran's contention regarding the 
lack of an in-patient ophthalmological consult, an opinion 
addressing the appropriateness of the VA care provided in May 
and June 2002 was also requested.

Pursuant to the Board's remand, the veteran was afforded VA 
eye and heart examinations in October 2005 and November 2005, 
respectively.  

On his October 2005 eye examination, the examiner noted that 
his review of the VA surgical notes found no mention of any 
vision problem postoperatively until June 14, 2002 when the 
veteran requested an eye consultation with a note of blurred 
vision since surgery.  Following an eye examination, 
hyperopia, astigmatism, presbyopia, diabetes mellitus type 2 
without retinopathy, bilateral cataracts, bilateral optic 
atrophy, and bilateral presumed common (arteriosclerotic) 
ischemic optic neuropathy, bilateral grade 1 hypertensive 
retinopathy, and bilateral legal blindness due to optic 
atrophy were diagnosed.  

With respect to the question of whether the veteran's VA 
surgery in May 2002 caused vision loss due to optic atrophy, 
the eye examiner deferred an opinion to the veteran's 
examining cardiologist.  The examiner noted that the 
veteran's surgical procedure did not cause any additional 
disability due to diabetes, cataract, or astigmatism.  He 
stated that the veteran had vision loss due to optic atrophy, 
but not to diabetes, cataracts and astigmatism, noting that 
the effect of optic atrophy at present far exceeded that of 
his cataracts.  With respect to the question of whether an 
ophthalmology consultation during the veteran's post surgical 
hospitalization from May 22, 2002 to June 5, 2002 might have 
been helpful in diagnosing a condition of the optic nerve and 
whether it may have prevented or lessened any subsequent 
vision loss, the examiner stated that, as there were no 
vision complaints in the record during this period, an 
ophthalmology consult would not be expected to be ordered.  
The examiner added that if there had been visual complaints 
that presented as the veteran became more alert after 
surgery, an inpatient ophthalmology consult may have been 
helpful in the diagnosis, but if it was arteriosclerotic 
ischemic optic neuropathy, it would not likely have presented 
or lessened the visual loss.

On the veteran's VA heart examination in November 2005, the 
veteran's examiner noted that the veteran's surgery in May 
2002 was quite complicated and that notes from the Anesthesia 
service indicated that an intra-aortic balloon pump was 
placed and that the veteran was on vasopressors to maintain 
his systolic blood pressure.   The veteran also received a 
temporary pacemaker during the surgery in addition to the 
intra-aortic balloon pump and had a Swan-Ganz catheter 
floated.  The examiner stated that he had reviewed the 
veteran's VA postoperative notes, which showed that the 
veteran was extubated on June 1, 2, and 3 and had no 
complaints.  He added that he could find no reference 
whatsoever to any visual complaints voiced by the veteran.  
He noted further that the veteran was presently free of any 
cardiovascular or pulmonary symptoms and that the veteran 
appeared to be a poor historian, and confused some dates, 
faces and places.  

Following examination of the veteran, severe ischemic 
congestive cardiomyopathy, hypertension, diabetes mellitus, 
type 2, total occlusion of the right internal carotid artery, 
and diminished visual acuity were diagnosed.  Further, the VA 
examiner found that the veteran's cardiac status and 
functional capacity as well as symptomatology had markedly 
improved as compared to his preoperative findings.  He added 
that that the veteran's postoperative care based on his 
review of the record seemed to be excellent.  He stated that 
the veteran required an aggressive multispecialty team work 
to carry him through his critical surgery and that this had 
been done successfully despite intraoperative complications 
consisting for the most part of hyperperfusion.  The VA 
examiner said that the operative report showed that the 
veteran experienced bleeding from multiple sites and added 
that this is not unusual following such complex surgery.  He 
stated that the veteran was most likely hypertensive during 
surgery, however, in his opinion the direct correlation 
between the veteran's hyperperfusion and alleged optic 
atrophy did not exist.  The VA examiner added, in fact, the 
veteran's hyperperfusion should disclose an acute 
cerebrovascular accident, given the veteran's significant 
carotid artery disease, but this did not happen.  He further 
stated one would have expected an acute or chronic brain 
syndrome due to hypoxia and hypertension during surgery, but 
this was not documented in the records and apparently did not 
happen.  He opined, therefore, that isolated optic atrophy 
due to hypertension and hyperperfusion was extremely 
unlikely.  He stated that, based on the above, and in the 
absence of any documentation of impaired visual acuity 
postoperatively in the postoperative note an ophthalmological 
consultation was apparently not indicated.  The VA examiner 
stated that he could not identify any postoperative notes 
indicating that the veteran had any visual complaints.  He 
also stated that the veteran's diabetes mellitus was 
unrelated to his cardiac surgery and its complications.  He 
noted that despite intraoperative complications that the 
veteran throughout his surgical operation was without any 
significant cardiovascular, pulmonary, or CNS (central 
nervous system?) complications or residuals and that "[the 
veteran's] visual problems are unlikely to be related to his 
cardiac surgery".  Lastly, he stated that taking the veteran 
off Coumadin prior to surgery was appropriate as it would 
have been impossible to operate on him while taking Coumadin.  

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.

After the issuance of the statement of the case in May 2003, 
the VA regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulations 
implement the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service." Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2005).

Thus, claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service- 
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

The veteran maintains that vision loss due to optic atrophy, 
diabetes mellitus, bilateral cataracts, and astigmatism, 
resulted from VA treatment, and specifically from treatment 
he received at a VAMC in May 2002 when he underwent heart 
valve surgery.  However, the veteran's contention is 
unsupported by the objective and competent medical evidence 
of record.  The veteran's VA eye examiner in October 2005, 
who considered the veteran's contentions and reviewed his 
claims file, concluded that it was unlikely that the 
veteran's surgical procedure caused any additional disability 
due to diabetes, cataracts, or astigmatism.  With respect to 
his loss of visual acuity, this examiner excluded these 
disorders as the cause of the veteran's vision loss and 
specifically implicated the veteran's optic atrophy as the 
underlying cause.  His VA heart examiner in November 2005, 
who similarly reviewed the veteran's claims file and his 
contentions, also specifically found no relationship between 
the veteran's diabetes mellitus and his May 2002 cardiac 
surgery. 

With respect to the veteran's optic atrophy, the Board has 
considered the statement of the veteran's VA physician in 
October 2004, as well as the assessment of his VA optometrist 
in July 2003.  These medical personnel have essentially 
postulated that the optic atrophy responsible for the 
veteran's postoperative loss of vision could have been caused 
by his May 2002 heart surgery -  if the veteran had 
experienced hypoperfusion during this surgery.  However, 
there is no evidence in the medical record that such was the 
case.  In fact, the veteran's VA examiner in November 2005, 
while noting that the veteran's surgery was quite 
complicated, stated that the intraoperative complication 
attributed to the surgery was for the most part 
hyperperfusion.  The examiner made no reference to any 
instance of hypoperfusion as a complication of this surgery, 
and the Board's review of the medical evidence of record does 
not document its occurrence in May 2002 or as a subsequent 
complication thereof.

The question to be answered is whether the veteran's current 
vision loss is in any way the result of his VA cardiac 
surgery.  Following his VA examination in November 2005, the 
veteran's cardiac examiner opined that the veteran's visual 
problems were unrelated to his cardiac surgery.  The examiner 
also found no inappropriateness in the management of the 
veteran's Coumadin prior to his surgery.  Furthermore, his VA 
examiners in October 2005 and November 2005, finding no 
documentation of any vision complaints during the immediate 
postoperative period of hospitalization, identified no fault 
on the part of his VA physicians in failing to refer him for 
an ophthalmology consultation.  There is no medical evidence 
of record that contradicts any of these conclusions. 

The competent medical evidence of record fails to establish 
an etiological relationship between VA treatment of the 
veteran starting in May 2002 and any vision loss due to optic 
atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism.  In any event, even assuming, arguendo, that 
such an etiological relationship were to be established, that 
finding, in and of itself, would not be a sufficient basis 
upon which to grant entitlement to benefits under the current 
provisions of 38 U.S.C.A. § 1151.

The law now requires a finding that the record contains 
evidence that reflects carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, in furnishing medical care to the veteran 
in May 2002 that resulted in his claimed vision loss.  That 
element of a meritorious claim under section 1151 has not 
been satisfied herein, nor do the newly issued regulations 
implementing section 1151 provide a basis for granting the 
claim.  See 69 Fed. Reg. 46,426, 46,433-35 (Aug. 3, 2004).

While the evidence shows that the veteran experienced vision 
loss diagnosed at some time after May 22, 2002, it is unclear 
whether he sustained vision loss while hospitalized at the 
VAMC when he underwent heart valve surgery.  In any event, 
the evidence also shows that hospital records dated from May 
to June 2002 do not reflect the veteran's vision loss and it 
was not until July 2002, that medical records document the 
veteran's vision loss.

In addition, even if there were presented medical evidence to 
establish that the May 2002 heart valve surgery or such 
alleged actions by VA medical personnel caused the veteran's 
claimed disorders (as opposed to a theoretical possibility), 
the veteran would need to demonstrate that the development of 
the claimed vision loss due to optic atrophy, diabetes 
mellitus, bilateral cataracts, and astigmatism were events 
not reasonably foreseeable.  The objective medical evidence 
of record militates against the veteran's claim, indicating 
that he does not currently have vision loss due to optic 
atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism due to VAMC treatment in May 2002.  While the 
medical records indicate the veteran underwent heart valve 
surgery in May 2002 and was discharged from the VAMC on June 
5, 2002 and, in July 2002, it was reported that his best-
corrected vision was worse than 20/200 bilaterally, there was 
nothing to show that such reaction was an unexpected or 
unforeseeable result of the VAMC actions during his May to 
June 2002 hospitalization.

In summary, compensation is not warranted for vision loss due 
to optic atrophy, diabetes mellitus, bilateral cataracts, and 
astigmatism as due to VA medical treatment, because the 
weight of the evidence preponderates against a grant of these 
benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, the Board has considered the applicability of our 
longstanding reasonable-doubt/benefit- of-the-doubt doctrine.  
We are sympathetic with the veteran's claimed ailments, and 
understand his concerns, but the competent medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, supra, at 55-57.

Accordingly, the Board finds that compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for surgery performed in May 
2002 is not warranted.  The evidence is not in equipoise as 
to warrant the application of the benefit of the doubt rule.  
38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vision loss due to optic atrophy, 
diabetes mellitus, bilateral cataracts, and astigmatism, 
claimed to have resulted from treatment at a Department of 
Veterans Affairs Medical Center in West Los Angeles, 
California, in May 2002 is denied




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


